IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00326-CV

                       IN RE MADELEINE GALLAGHER


                                 Original Proceeding



                           MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus is denied.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed October 30, 2019
[OT06]